—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Flug, J.), rendered June 16, 1992, convicting him of assault in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that he was denied the effective assistance of counsel is without merit. When reviewing a claim of ineffective assistance of counsel, care should be taken to "avoid both confusing true ineffectiveness with mere losing tactics and according undue significance to retrospective analysis” (People v Baldi, 54 NY2d 137, 146). We find that defense counsel in this case implemented a reasonable defense strategy throughout all phases of the proceedings and provided competent representation. Moreover, it is clear from the record that the defendant’s alibi was seriously undermined by evidence adduced at trial, and thus defense counsel’s decision not to request an alibi charge may have been a strategic decision (see, People v Satterfield, 66 NY2d 796). Upon our review of the record, we conclude that the evidence, the law, and the circumstances of this case, when viewed in totality *504and as of the time of the representation, reveal that the defendant was provided with meaningful representation (see, People v Baldi, supra, at 147). Bracken, J. P., Balletta, Friedmann and Krausman, JJ., concur.